Citation Nr: 1124624	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  09-39 289	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the March 6, 2009 Board of Veterans' Appeals (Board) decision, which found that entitlement to a rating in excess of 10 percent for service-connected sinusitis and allergic rhinitis was not warranted.

2.  Whether there was CUE in the March 6, 2009 Board decision, which found that new and material evidence had not been received to reopen a previously denied claim of entitlement to service-connection for bilateral hearing loss.  

3.  Whether there was CUE in the March 6, 2009 Board decision, which found that new and material evidence had not been received to reopen a previously denied claim of entitlement to service-connection for chronic bilateral tendonitis of the legs.  

4.  Whether there was CUE in the March 6, 2009 Board decision, which found that new and material evidence had not been received to reopen a previously denied claim of entitlement to service-connection for a dental disorder for compensation purposes.  



REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran apparently had active service from April 1980 to June 2000.  

This matter is before the Board as an original action on the motion of the Veteran, received in May 2009, in which he alleges CUE in a Board decision.  As the Board has only entered a decision as to claims filed by the Veteran on one occasion, on March 6, 2009, it can be presumed that the Veteran is disagreeing with the findings in that decision.  In September 2009, the Board denied the Veteran's motion for reconsideration of the March 6, 2009 decision.  

Besides the issues noted above, in March 2009 the Board also denied a claim to reopen the previously denied claim of entitlement to service connection for vision problems diagnosed as refractive error.  In the Veteran's May 2009 motion for revision based on CUE, he did not make any allegations regarding that aspect of the Board's March 2009 decision.  


FINDINGS OF FACT

1.  In a March 2009 decision, the Board determined that entitlement to a rating in excess of 10 percent for service-connected sinusitis and allergic rhinitis was not warranted.  

2.  The March 2009 Board decision, regarding the rating for service-connected sinusitis and allergic rhinitis, was supported by the evidence then of record, and was consistent with the applicable law and regulations extant at that time.

3.  Regarding the March 2009 decision that new and material evidence had not been received to reopen previously denied claims of entitlement to service-connection for bilateral hearing loss, chronic bilateral tendonitis of the legs, and a dental disorder for compensation purposes, the Veteran failed to adequately set forth the alleged CUE, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged errors.


CONCLUSIONS OF LAW

1.  The March 2009 Board decision, which found that entitlement to a rating in excess of 10 percent for service-connected sinusitis and allergic rhinitis was not warranted, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2010).

2.  Because the pleading requirements for a motion for revision of the March 2009 Board decision based on CUE have not been met with regards to the claim that new and material evidence was received to reopen the previously denied claim for service connection for bilateral hearing loss, the motion as to this issue must be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2010). 

3.  Because the pleading requirements for a motion for revision of the March 2009 Board decision based on CUE have not been met with regards to the claim that new and material evidence was received to reopen the previously denied claim for service connection for chronic bilateral tendonitis of the legs, the motion as to this issue must be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2010). 


4.  Because the pleading requirements for a motion for revision of the March 2009 Board decision based on CUE have not been met with regards to the claim that new and material evidence was received to reopen the previously denied claim for service connection for a dental disorder for compensation purposes, the motion as to this issue must be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined the Department of Veterans Affairs' (VA) duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  However, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to claims of CUE in prior final Board decisions.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Thus, further discussion about notification and assistance is unnecessary in this case.  

Analysis

A Board decision is subject to revision on the grounds of clear and unmistakable error and must be reversed or revised if evidence establishes such error.  See 38 U.S.C.A. § 7111(a) (West 2002).  

According to the regulations, clear and unmistakable error is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  

Generally, clear and unmistakable error is presented when either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  A review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when the decision was made.  See 38 C.F.R. § 20.1403(a), (b).  

The regulations further provide that to warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made; if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  See 38 C.F.R. § 20.1403(c).  Examples of situations that are not clear and unmistakable error include the following: (1) Changed diagnosis.  A new diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) Duty to assist.  The Secretary's failure to fulfill the duty to assist; and, (3) Evaluation of evidence.  A disagreement as to how the facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d).  

Moreover, clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  See 38 C.F.R. § 20.1403(e).  

The motion must set forth clearly and specifically the alleged CUE, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement of the previous sentence.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to filing under this subpart.  38 C.F.R. § 20.1404(b).


I. Dismissed Claims 

As noted by the Board in March 2009, the Veteran's claim for service-connection for bilateral hearing loss was denied in November 2000 because the evidence did not show a current hearing loss disability for VA purposes.  In March 2009, the Board found that no new evidence showing a current hearing loss disability for VA purposes had been received.  In his motion for revision based on CUE, the Veteran contends that he was permanently disqualified from flying duties in 1991 in part because of high frequency hearing loss which was confirmed on audio examinations since 1989.  

As noted by the Board in March 2009, the Veteran's claim for service-connection for chronic bilateral tendonitis of the legs was denied in November 2000 because the evidence did not show current tendonitis of the legs.  In March 2009, the Board found that no new evidence showing current tendonitis of the legs had been received.  In his motion for revision based on CUE, the Veteran contends that he had shin splints during service and has had frequent radiating pain in his legs similar to the shin splint pain.  He also stated that orthopedic physicians have told him that his lumbar spine disability is pinching the nerves and causing pain in his legs.  

As noted by the Board in March 2009, the Veteran's claim for service-connection for a dental disorder for compensation purposes was denied in November 2000 because the evidence did not show service trauma to the mouth.  In his motion for revision based on CUE, the Veteran contends that his molar was fractured in 1982 but such is not shown in his dental records because the originals were stolen from him during a reassignment in 1983.  The Veteran argues that teeth had to be extracted during and after service as a result of a delay of urgent and necessary dental care during service.  


For each of these claims, the Veteran has failed to adequately set forth the alleged CUE, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged errors.  Instead, the Veteran has simply continued his arguments as to why service connection should be granted.  The Veteran's arguments appear to be for reconsideration rather than allegations of CUE in the March 2009 Board decision.  The Veteran has failed to meet the pleading requirements for a motion for revision of a Board decision based on CUE.  See 38 C.F.R. § 20.1404(b).  As such, his motion for revision based on CUE with regards to these claims must be dismissed without prejudice.  A motion for reconsideration of the March 2009 decision has already been denied by the Board.  

II. Higher Rating for Sinusitis and Allergic Rhinitis

A March 6, 2009 Board decision found that entitlement to a rating in excess of 10 percent for service-connected sinusitis and allergic rhinitis was not warranted.

In a November 2010 statement, the Veteran contended that his military medical records were not as thorough and complete because of clear and unmistakable error.  He argued that given his duties in the military his medical records were intentionally made to be too vague, sketchy or to contain poor explanations.  The Veteran essentially asserts that his medical records do not contain the level of detail he would expect them to.  The level of detail recorded in service records does not reflect clear and unmistakable error on the Board's part.  To the extent that the Veteran is asserting that the Board should have obtained additional records, the Board notes the Secretary's failure to fulfill the duty to assist is not clear and unmistakable error.  See 38 C.F.R. § 20.1403(d).  

The Veteran also contends that his active duty medical records were not thoroughly reviewed by the VA examiner who examined him in December 2006.  However, the December 2006 VA examination report clearly notes that the Veteran's claims file was reviewed.  In fact, the examiner referenced the Veteran's previous VA examination as well as other medical history.  The Veteran has proffered no reason to suggest that the claims file was not reviewed by the examiner.  

The Veteran further contends that a compensable disability rating should have been established in 2000 because of the numerous and consistent number of debilitating episodes related to sinus infections and congestion.  In support of this argument, he references treatment for his sinusitis and allergic rhinitis during service.  The claim for a higher rating was filed in July 2002, after the Veteran's service.  While each disability must be viewed in relation to its history (see 38 C.F.R. § 4.1 (2008)), the rating is assigned based on the level of disability during the appeal period.  Importantly, in its March 2009 decision the Board did note that the Veteran had allergies and sinusitis during service.  Hence, despite the Veteran's assertions otherwise, the relevant history of the disability was taken into account.  The Board did not err by considering the history and basing the rating upon the evidence of the current level of disability.  

The Veteran also contends that during the appeal period he was prescribed antibiotics, and that this condition recurs every 3 or 4 months with 1 or 2 recurrences requiring antibiotic treatment per year.  In March 2009, the Board noted the Veteran's episodes of sinus infections and use of antibiotics.  For example, the Board noted that the Veteran had several sinus infections and antibiotics were prescribed in 2007, but that there were no antibiotics prescribed from that time to May 2008 or from August 2006 through December 2006.  The Board weighed the evidence and decided that the totality of the evidence did not reflect 3 or more incapacitating episodes with prolonged use of antibiotics or more than 6 non-incapacitating episodes (in any one-year period) - the criteria for a higher rating.  See 38 C.F.R. § 4.97, Diagnostic Code 6511 (2008).  The Veteran is essentially disagreeing as to how the facts were weighed or evaluated.  This cannot amount to clear and unmistakable error.  See 38 C.F.R. § 20.1403(d) (2010).  

Finally, the Veteran contends that the VA examiner admitted to errors with his initial diagnosis in 2001 and established a 10 percent disability rating to appease the Veteran's position on appeal, but the Veteran was never provided retroactive payment.  Essentially, the Veteran is contending that the evidence supports a finding that the 10 percent disability rating should be assigned prior to the current effective date.  The VA examination report from 2006 does not indicate any change in position or error on the examiner's part.  Instead, the examiner stated that the Veteran's situation had not changed in any great degree from his examination 6 years prior.  In March 2009, the Board weighed this piece of evidence with the other evidence of record and found that a higher rating was not warranted as the criteria for a higher rating were not met.  The Veteran is again disagreeing with the weighing and evaluation of the evidence, which is not clear and unmistakable error.

In sum, in the March 2009 decision, the Board considered the relevant evidence of record.  While the Veteran disagrees with the weight assigned to the evidence or may believe that additional development should have been undertaken, disagreement with the weight assigned to the evidence or failure in the duty to assist do not amount to CUE.  Accordingly, the motion for revision based on CUE in the March 2009 Board decision, which denied a rating in excess of 10 percent for service-connected sinusitis and allergic rhinitis, is denied. 







	(CONTINUED ON NEXT PAGE)




ORDER

The motion alleging CUE in the Board's March 6, 2009 decision, which found that entitlement to a rating in excess of 10 percent for service-connected sinusitis and allergic rhinitis was not warranted, is denied.

The motion alleging CUE in the Board's March 6, 2009 decision, which found that new and material evidence had not been received to reopen a previously denied claim of entitlement to service-connection for bilateral hearing loss, is dismissed without prejudice to refiling.

The motion alleging CUE in the Board's March 6, 2009 decision, which found that new and material evidence had not been received to reopen a previously denied claim of entitlement to service-connection for chronic bilateral tendonitis of the legs, is dismissed without prejudice to refiling.

The motion alleging CUE in the Board's March 6, 2009 decision, which found that new and material evidence had not been received to reopen a previously denied claim of entitlement to service-connection for a dental disorder for compensation purposes, is dismissed without prejudice to refiling.



                       ____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



